IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                       NO. WR-54,268-05



                     EX PARTE DONALD RAY WILSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. C-371-W011933-0591894-D
                     ST
           IN THE 371 DISTRICT COURT FROM TARRANT COUNTY



       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Second Court of Appeals affirmed his conviction. Wilson v. State, No. 02-97-00766-CR

(Tex. App.—Ft. Worth May 7, 1999). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims three and five are

without merit. Therefore, we deny relief.

       Applicant’s other claims are dismissed pursuant to T EX. C ODE C RIM. P RO. Art. 11.07
§4.



Delivered: September 29, 2021

Do not publish